DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          ROBERT SETH BLUM,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D20-2322

                                 [May 13, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 50-2020-MH-
002388-XXXX-SB.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and FORST, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.